       Case 1:21-cv-00050-DLH-CRH Document 22 Filed 04/27/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

Central Specialties, Inc.,              )
                                        )
                Plaintiff,              )       ORDER
                                        )
        vs.                             )
                                        )
Mountrail County, North Dakota,         )       Case No. 1:21-cv-050
                                        )
                Defendant.              )


        On April 26, 2021, the parties filed a stipulation in which they agreed to a continuance of

the scheduling conference set for April 28, 2021. The court ADOPTS the parties’ stipulation (Doc.

No. 21). The scheduling conference set for April 28, 2021, shall be rescheduled for June 2, 2021,

at 9:30 AM by telephone. To participate in the conference, counsel shall call the following number

and enter the following access code:

        Tel. No.: (877) 810-9415

        Access Code: 8992581

Counsel shall submit a proposed joint scheduling/discovery plan no later than two days prior to the

conference to ndd_J-Hochhalter@ndd.uscourt.gov. The deadlines in the scheduling/discovery plan

shall be mutually agreeable, with a view to achieving resolution of the case with a minimum of

expense and delay. At the Rule 16(b) conference, the court will review the plan with counsel. The

date for the dispositive motion deadline shall not be later than June 3, 2022, unless good cause is

shown at the scheduling conference for a later date. Counsel are informed that the dispositive motion

deadline is used in assigning the trial date, and the court must allow adequate time for briefing and

ruling prior to the final pretrial conference and trial dates.


                                                   1
Case 1:21-cv-00050-DLH-CRH Document 22 Filed 04/27/21 Page 2 of 2




IT IS SO ORDERED.

Dated this 27th day of April, 2021.

                                          /s/ Clare R. Hochhalter
                                          Clare R. Hochhalter, Magistrate Judge
                                          United States District Court




                                      2
